COURT OF APPEALS OF VIRGINIA


              Present: Judges Elder, Alston and Senior Judge Willis
UNPUBLISHED



              TERESA STILTNER
                                                                                       MEMORANDUM OPINION *
              v.      Record No. 1157-12-3                                                  PER CURIAM
                                                                                          JANUARY 22, 2013
              VIRGINIA RETIREMENT SYSTEM


                                   FROM THE CIRCUIT COURT OF BUCHANAN COUNTY
                                                Henry A. Vanover, Judge

                                (Jason A. Mullins; Lee & Phipps, P.C., on brief), for appellant.

                                (Kenneth T. Cuccinelli, II, Attorney General; Brian J. Goodman,
                                Legal Affairs & Compliance Coordinator, on brief), for appellee.


                      Teresa Stiltner appeals a decision of the Circuit Court of Buchanan County affirming the

              final case decision of the Virginia Retirement System (VRS) denying her claim for disability

              retirement benefits. On appeal, Stiltner contends the circuit court erred in: (1) concluding that

              substantial evidence existed in the record to support VRS’s final case decision; (2) failing to address

              VRS’s violation of its own policy by allowing the Medical Board to delegate its responsibilities to

              an out-of-state corporation; (3) allowing the independent fact finder to use the Medical Board’s

              opinion as evidence; (4) finding substantial evidence exists when the Medical Board failed to

              consider or acknowledge Stiltner’s physical impairments; and (5) failing to find VRS failed to

              adequately inform Stiltner as to why her claim was denied. We have reviewed the record, VRS’s

              final case decision, and the final decision of the circuit court, and find no reversible error.

              Accordingly, we affirm for the reasons fully set forth by the circuit court in its final opinion letter.

              See Stiltner v. Virginia Retirement System, Case No. 533-10 (Feb. 13, 2012). We dispense with

                      *
                          Pursuant to Code § 17.1-13, this opinion is not designated for publication.
oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process. See

Code § 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




                                               -2-